DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0049037 A1 to White et al.
Re-claim 1, White et al. discloses an adapter assembly for an electronically controlled pneumatic (ECP) manifold system, the adapter assembly comprising: a housing (as shown in figure 9, which includes the AEM schematically illustrated in figure 2) having a mounting face 65 that includes a plurality of ports (that align with ports of figure 2 and paragraph 12), the housing also having a brake cylinder passageway, a reservoir passageway, and a brake cylinder exhaust passageway that are in fluid communication with the ports (see annotated figures below); an adapter valve within the housing (specifically body 15) is in fluid communication 


    PNG
    media_image1.png
    441
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    803
    776
    media_image2.png
    Greyscale

Re-claims 2 and 3, a charging valve is in fluid communication with a brake pipe passageway (see above) and the reservoir passageway (i.e. downstream of the valve), the charging valve is a check valve and will prevent a backflow of air from the reservoir passageway to the brake pipe passageway (see above).

Re-claim 9, White et al. disclose an assembly comprising: a manifold assembly comprising an electric manifold assembly having a mode where the electric manifold assembly is controlled electrically (see paragraphs 12 and 13); and an adapter assembly comprising: a housing (as shown in figure 9 and includes plate 50 and body 15) having a mounting face coupled to the manifold assembly 11, the mounting face including a plurality of ports, the housing including a brake cylinder passageway, a reservoir passageway, and a brake cylinder exhaust passageway that are in fluid communication with the ports; and an adapter valve within the housing (which includes body 15) configured to be in fluid communication with the brake cylinder passageway, the reservoir passageway, and the brake cylinder exhaust passageway, the adapter valve having a first position where the brake cylinder passageway and the reservoir passageway are in fluid communication while the brake cylinder passageway is isolated from the brake cylinder exhaust passageway -32-WABP12812USUTL2 (552-0694) and a second position where the brake cylinder passageway is isolated from the reservoir passageway while the brake cylinder passageway is in fluid communication with the brake cylinder exhaust passageway.  See previous rejection of claim 1 and the above annotated figures.
Re-claim 10, the adapter assembly is pneumatically controlled.
Re-claim 11, a brake pipe pressure from the brake pipe passageway acts on a diaphragm for moving the adapter valve from the second to the first position as a pressure drops in the pipe.
Re-claim 12, a diaphragm presses against the adapter valve, a pressure drop in the brake pipe passageway will result in movement of the valve from the second position to the first position.

Re-claim 14, White et al. disclose an ECP overlay and adapter assembly for a W-type triple valve system, the assembly comprising: an ECP overlay manifold assembly comprising: a manifold body 11 comprising a pipe bracket face configured to engage a face of a pipe bracket of a railway brake system, a valve face configured to engage a face of a W-type triple valve of a railway brake system, and an electric manifold face (see paragraphs 12 and 13); an electric manifold assembly is engaged with the electric manifold face of the manifold body, the electric manifold assembly having an ECP mode where the electric manifold assembly allows electronic control of a brake cylinder of a railway brake system (see solenoid operated valves in figure 2);  an ECP adapter assembly comprising: a housing (combination of elements 50 and 15, see figure 9) having a mounting face engaged with the valve face of the manifold body, the mounting face defines an auxiliary reservoir port, an accelerated release reservoir port, a brake cylinder port, a brake pipe port, and a brake cylinder exhaust port, the housing defining a brake cylinder passageway in fluid communication with the brake cylinder port, a brake pipe passageway in fluid communication with the brake pipe port, a combined reservoir passageway in fluid communication with the auxiliary reservoir port and the accelerated release reservoir port, and a brake cylinder exhaust passageway in fluid communication with the brake cylinder exhaust port (see figure 2 above); a charging valve is in fluid communication with the brake pipe passageway and the combined reservoir passageway, the charging valve prevents a backflow of air from the combined reservoir passageway to the brake pipe passageway (as the charging valve is a check valve); and an adapter valve is within the housing (as part of body 15) and is in fluid communication with the brake pipe passageway, the brake cylinder passageway, the combined 
Re-claim 15, the manifold body further comprises a plurality of ports defined by the pipe bracket face, a plurality of ports defined by the valve face, and a plurality of ports defined by the electric manifold face, the plurality of ports of the pipe bracket face are in fluid communication with the plurality of ports of the valve -34-WABP12812USUTL2 (552-0694) face via a plurality of passages extending through the manifold body, the plurality of ports of the electric manifold face are in fluid communication with the plurality of passages.
Re-claim 16, the plurality of ports of the pipe bracket face and the plurality of ports of the valve face each comprise an auxiliary reservoir pressure port, an accelerated release reservoir pressure port, a brake pipe pressure port, a brake cylinder pressure port, and a brake cylinder exhaust port, the auxiliary reservoir pressure ports of the pipe bracket face and the valve face are in fluid communication via an auxiliary reservoir pressure passage, the accelerated release reservoir pressure ports of the pipe bracket face and the valve face are in fluid communication via an accelerated release reservoir pressure passage, the brake pipe pressure ports of the pipe bracket face and the valve face are in fluid communication via a brake pipe pressure passage, the brake cylinder pressure ports of the pipe bracket face and the valve face are in fluid communication via a brake cylinder pressure passage, the brake cylinder exhaust ports of the 
Re-claim 18, the auxiliary reservoir pressure port of the valve face of the manifold body is in fluid communication with the auxiliary reservoir port of the housing of the ECP adapter assembly, the accelerated release reservoir pressure port of the valve face of the manifold body is in fluid communication with the accelerated release reservoir port of the housing of the ECP adapter assembly, the brake pipe pressure port of the valve face of the manifold body is in fluid communication with the brake pipe port of the housing of the ECP adapter assembly, the brake cylinder pressure port of the -35-W AB P I2812USUTL2 (552-0694) valve face of the manifold body is in fluid communication with the brake cylinder port of the housing of the ECP adapter assembly, and the brake cylinder exhaust pressure port of the valve face of the manifold body is in fluid communication with the brake cylinder exhaust port of the housing of the ECP adapter assembly.  If the manifold body is represented by the circular plate in the above figure, and the ECP adapter assembly is represented by the structure in the lower part of figure 2, then one can identify the recited fluid communications.  
Re-claim 19, the electric manifold assembly comprises an isolation valve, a fill valve, and a brake cylinder exhaust valve, the isolation valve, the fill valve and the brake cylinder exhaust valve each having an open position and closed position, and wherein, when the electric manifold assembly is in the ECP mode with the fill valve in the open position, and the isolation valve and the brake cylinder exhaust valve are each in the closed position, the fill valve is configured to place an auxiliary reservoir passage in fluid communication with a brake cylinder pressure passage.  The fill valve as labeled in the above figure, when opened the fill valve will connect an auxiliary reservoir passage with the brake cylinder passage.
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of US 2017/0253226 A1 to Gaughan et al.
Re-claim 5, White et al. teach the adapter valve comprising a valve body moveable between a first position and a second position.  However, White et al. fail to teach the adapter valve comprising a bushing, with the valve body moveable relative to the bushing.  
Gaughan et al. teach a diaphragm operated valve having a valve body 20 moveable relative to a bushing 38.  The bushing accounts for any variances in diameters between the valve body and the valve housing.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adapter valve of White et al. with a bushing as taught by Gaughan et al., so as to provide for variances between 
Re-claim 6, White et al. teach a spring biasing the valve body, see figure above indicating the valve body in the first position.
Re-claim 7, White et al. teach the use of a diaphragm for moving the valve body in response to an air pressure.
Re-claim 8, White et al. fail to teach the use of a gasket on the mounting face of the housing. 
Gaughan et al. teach the use of various gaskets on mounting faces of a housing, particular in areas having pressurized ports and passages, see figure 8.  This prevents loss of pressure, and is common in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mounting face of White et al. with gaskets as needed and as taught by Gaughan et al., so as to provide for a leak proof seal.
Re-claim 17, White et al. fail to teach a gasket in the recited locations.  However, the use of gaskets is well established in the art, particularly when one desires to prevent a loss of pressure or leaks.
Gaughan et al. teach the use of various gaskets on mounting faces of a housing, see figure 8.  This prevents loss of pressure, and is common in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mounting face of White et al. with gaskets as needed and as taught by Gaughan et al., so as to provide for a leak proof seal.
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.  As consistent with the instant invention, the housing is interpreted as consisting of various bodies that are attached to one another.  For instance, instant figure 11 illustrates a housing 312 which consists of plate 326 and body 314.  It is within this body 314 that the adapter valve 322 is positioned.  With this structure in mind, one can interpret figure 9 (White et al.) as showing a housing, with body 15 containing the adapter valve.  It is noted that White et al. disclose body 15 as being the AEM, which is schematically shown in figure 2.  This figure shows the presence of the adapter valve, and as such it is understood that the AEM 15 of figure 9 will contain the adapter valve as required by the amended claim language.  As such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 29, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657